Citation Nr: 9922878	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-04 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include whether it was result of the use 
of tobacco products during service.  

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs

WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1944.  The veteran died on December [redacted], 1993.  The 
appellant is his surviving spouse.  This appeal arises from 
an October 1994 rating decision of the New York, New York, 
Regional Office (RO).  In this decision, the RO denied service 
connection for the cause of the veteran's death.  This 
determination was appealed by the veteran's surviving spouse.

A hearing was held in January 1997 at the RO before Mr. 
Steven L. Cohn, who is a member of the Board of Veterans' 
Appeals (Board).  He was designated by the Chairman to 
conduct this hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
Supp. 1999), and will make the final determination in this 
case.

This case was remanded by the Board in May 1997 in order to 
develop the medical evidence.  The RO was also requested to 
adjudicate the issue of whether the veteran's death was 
caused by the veteran's use of tobacco products during his 
military service.  The case has now returned for final 
appellate consideration.


FINDINGS OF FACT

1.  All development required for an equitable decision on the 
issue on appeal has been completed.

2.  The veteran's certificate of death indicates that he died 
on December [redacted], 1993, from natural causes.

3.  The private hospice records of December 1993 and a VA 
physician's opinion of November 1998 reported that the cause 
of the veteran's death was small cell lung cancer with liver 
involvement.

4.  At the time of the veteran's death, his only service-
connected disability was bronchial asthma.

5.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of service connection for cause of the veteran's death 
is plausible.


CONCLUSION OF LAW

The appellant's claim, of entitlement to service connection 
for cause of the veteran's death, to include as the result of 
the use of tobacco products in service, is not well-grounded. 
38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5107(a) (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran was given a comprehensive physical examination in 
preparation for his entrance into active service in October 
1942.  On examination, his lungs were normal and his chest X-
ray was negative.  The only defect noted with the veteran was 
poor vision.  In November 1944, the veteran was hospitalized 
for complaints of seizures.  He reported a medical history to 
include bronchial asthma since infancy.  The veteran reported 
that he smoked two packs of cigarettes a day.  His chest X-
ray was normal.  The diagnoses included bronchial asthma of 
an undetermined cause.  A history was taken from the 
veteran's mother in early December 1944, in regard to his 
seizures.  She did not indicate when the veteran had started 
using tobacco products.  Also in early December 1944, the 
military neuropsychiatric staff determined that he veteran's 
seizure disorder rendered him wholly unfit for military duty 
and recommended that he be discharged.  In late December 
1944, the veteran was discharged from military service due to 
grand mal epilepsy which was considered to have existed prior 
to service.  

By rating decision in December 1944, the RO granted service 
connection for chronic, mild bronchial asthma.  Subsequent 
medical reports confirmed the diagnosis of asthma and the 10 
percent rating was continued. 

A VA physical examination was provided the veteran in October 
1951.  A chest X-ray report noted that no pulmonary, pleural, 
or cardiac pathologic changes had been demonstrated.  The 
diagnosis was chronic bronchial asthma.  A VA physical 
examination in March 1969 reported that the veteran's chest 
X-ray showed no significant pulmonary or pleural pathology.  
He reported that he smoked.  The diagnosis was bronchial 
asthma.  In September 1977, the veteran was afforded a VA 
examination for his bronchial asthma.  A chest X-ray found 
his lungs clear with no pleural thickening.  The diagnoses 
were bronchial asthma and chronic bronchitis. 

In March 1978, the RO incorporated into the veteran's claims 
file VA outpatient records dated from January 1975 to March 
1978.  These records noted the treatment of the veteran's 
vision, hearing, asthma, and upper respiratory infection 
(URI).  Another set of VA outpatient records dated from April 
1985 to August 1986 was associated with the claims file in 
September 1986.  An outpatient record of May 1985 noted X-ray 
findings of post-chronic obstructive pulmonary disease 
(COPD).  In July 1985, it was reported that the veteran had 
not smoked in the last eight months.  On examination, his 
lungs were clear.  The impression was stable.  An outpatient 
record of August 1985 reported that the veteran had a history 
of asthma and bronchitis.  It was noted that the veteran had 
been on a program of allergy desensitization.  However, the 
examiner opined that a more significant clinical improvement 
had been obtained with the veteran's cessation of smoking ten 
months before.  An outpatient record of October 1995 noted 
diagnoses for COPD and cold.  An assessment of COPD was also 
noted on outpatient records of April and early May 1986.  In 
mid-May 1986, the veteran's pulmonary complaints resulted in 
assessments of URI versus allergic rhinitis, and bronchitis.

The veteran was afforded a VA pulmonary examination in 
September 1986.  He complained of frequent episodes of severe 
cough, occasional wheezing, dyspnea, and production of small 
amounts of white sputum.  A chest X-ray revealed a little 
diffuse interstitial fibrosis and small old pleural reaction 
blunting the left costophrenic angle.  There were no active 
infiltrates or neoplastic lesions.  The radiologist suspected 
COPD.  The diagnosis was bronchial asthma.

In February 1987, the RO granted an increased evaluation for 
the veteran's service-connected bronchial asthma to 30 
percent disabling. 

In April 1987, the veteran filed a claim for dependent's 
benefits.  A photocopy of a marriage license was received 
sometime about May 1987.  This marriage license reported that 
the appellant had married the veteran in May 1944.  

VA outpatient records dated from March 1983 to September 1987 
were incorporated into the veteran's claims file in October 
1987.  A chest X-ray of February 1983 found pleural 
thickening and fibrosis in the left base.  An outpatient 
record of September 1984 noted that the veteran smoked one 
and a half packs of cigarettes a day.  The impression was 
stable COPD.  In December 1984, a VA outpatient record noted 
the veteran's pulmonary complaints.  The impression was COPD 
and smoking addiction.  An outpatient record of January 1985 
again assessed COPD and smoking addiction.  It was reported 
on an outpatient record of April 1985 that the veteran had 
quit smoking four months before.  The impression was stable 
COPD.  In August 1986, a VA examiner found the veteran's COPD 
to be well compensated, but noted that the veteran had been 
non-compliant with his prescribed treatment.  An assessment 
for COPD was given in October 1986 and for URI in November 
1986.  In August 1987, an outpatient record noted an 
assessment for questionable asthma.  

By rating decision of October 1987, the RO confirmed and 
continued the veteran's 30 percent evaluation for bronchial 
asthma.  In a decision of December 1988, the Board determined 
that the veteran was not entitled to an increased evaluation 
for his bronchial asthma.  It was found that this disorder 
was no more than moderate in severity.  

The veteran's VA outpatient records dated from November 1991 
to June 1993 were associated with his claims file in August 
1993.  A chest X-ray of November 1991 found no parenchymal 
consolidation or infiltration.  In January 1993, a chest X-
ray revealed a mass lesion with infiltrates in the right 
upper lobe.  A chest X-ray of March 1993 noted an impression 
of diminished size of mass and associated cavitary area.  
There was also a persistent widening of the mediastinum that 
was most likely representing adenopathy.  An April 1993 
outpatient record noted the veteran's psychiatric complaints 
that were felt to result from his chemotherapy for lung 
cancer.  The impression was neuroleptic akathisia.  A chest 
X-ray of May 1993 reported that there had been no change in 
the size of the veteran's right upper lobe mass.  VA medical 
records of May and June 1993 reported ongoing treatment of 
the veteran's lung cancer.  A June 1993 chest X-ray reported 
a moderate reduction in infiltration in the right mid-lung 
field when compared to the May 1993 chest X-ray.  

The veteran's VA medical records dated from June to December 
1993 were associated with the claims file in February 1994.  
These records noted the ongoing treatment of the veteran's 
lung cancer.  A computer tomography (CT) scan of the 
veteran's chest was conducted in October 1993.  This scan 
revealed a large right upper lobe mass in the right parahilar 
region with obstruction of the right main stem bronchus and 
right hilar adenopathy.  There was also right pretracheal and 
retrocaval pretracheal lymphadenopathy.  Post-obstructive 
infiltrates were noted in the right upper lobe.  In mid-
November 1993, the veteran complained of shortness or breath, 
cough, and chills.  The impression was to rule out 
obstructive pneumonia.  A discharge summary for a period of 
hospitalization in mid-November 1993 noted diagnoses of small 
cell lung cancer with liver metastasis and asthma.  The 
veteran was again hospitalized for symptoms of post-
obstructive pneumonia from late November to mid-December 
1993.  The discharge summary included diagnoses of lung 
cancer-small cell carcinoma with liver metastasis and COPD.  
A physician's statement of late December 1993 reported that 
the veteran had been undergoing treatment for small cell 
carcinoma of the right lung, but had died before his 
treatment had been completed.  

The appellant filed a claim for service connection for the 
cause of the veteran's death in March 1994.  Attached to her 
claim was a Certificate of Death from the State of New York.  
The certificate reported that the veteran had died on 
December [redacted], 1993.  The cause of the veteran's death 
was the result of natural causes.  

Private medical records dated in December 1993 were received 
in June 1994.  These records reported the veteran's care 
immediately prior to his death at a hospice.  They noted a 
diagnosis of small cell lung cancer with metastasis to the 
liver and a history of asthma.  

A Board hearing was held in January 1997.  At the hearing, 
the appellant's representative contented that the veteran's 
cause of death was the result of his tobacco habit that had 
started during his military service.  It was acknowledged by 
the representative that an autopsy had never been performed 
on the veteran.  The appellant testified that the veteran's 
asthma symptoms had included wheezing, coughing, fever, and 
chest pain.  She claimed that these asthma attacks were 
"very, very" bad and occurred approximately three times a 
week.  The veteran's asthma attacks became so severe that 
they would keep both the veteran and appellant up at night.

The veteran's daughter also testified at the Board hearing.  
She claimed that the veterans' asthmatic disorder had limited 
him to walking 1/2 a block at a slow pace.  It also prevented 
him from going up stairs, running, or any other strenuous 
activity.  The daughter maintained that the veteran's asthma 
attacks happened at any time of day and more often in the 
winter.  His attacks were reported to have lasted from 10 to 
15 minutes.  There was no pattern that she could notice to 
the veteran's asthma attacks and asserted that he was on 
multiple medications for his asthma disorder at the time of 
his death.  The daughter acknowledged that she did not know 
if the veteran's asthma medication had any effect on his lung 
cancer.  She claimed that the veteran had suffered with 
constant asthma problems leading up to his death.  It was the 
daughter's opinion that the veteran's asthma had made it more 
difficult for him to breathe with his lung cancer than it 
would for a person who did not suffer with asthma.  She 
alleged that one of the veteran's treating physicians had 
told her that the veteran's lungs were not strong and that if 
they had been stronger her father would have lived another 
seven years.  She identified the VA physician as a Dr. Lane.  
The daughter also testified that it was her understanding 
that her father had received radiation during his period of 
lung cancer in order to "burn" a hole in his lungs so that 
he could breath easier.  She claimed that during the 
veteran's radiation and chemotherapy, the physicians had 
increased the amount of his asthma medication.  The daughter 
alleged that after discussing her father's lung cancer with 
her own physician, he had advised her to stop her father's 
chemotherapy because his lungs were too weak due to asthma 
and he would die anyway.  It was reported by the daughter 
that her father had been placed in private hospice care 
approximately two weeks prior to his death because his family 
could no longer care for him at home.  She asserted that the 
veteran had not received any treatment at the hospice except 
for that required to make him comfortable.  The daughter 
testified that her father had started to smoke tobacco 
products while serving in the military.  She claimed that she 
was made aware of this fact by her grandmother who was 
displeased that he had started the tobacco use.  It was 
reported that the veteran had continuously smoked for 45 
years until he reached the age of 65.  The daughter asserted 
that the veteran had finally quit smoking on the advice of 
his physicians and that after this his asthmatic disorder had 
improved.

This case was remanded by the Board in May 1997.  The RO was 
requested to obtain an objective medical opinion from the 
Veteran's treating physician, Dr. Lane if available, or 
another qualified physician.  The RO was to also adjudicate 
the appellant's claim that the cause of death was the result 
of the veteran's use of tobacco products during service.  

By letter of June 1997, the RO requested that the appellant 
provide information and evidence on the veteran's use of 
tobacco products, including medical evidence showing that his 
disabilities and death were the direct result of his smoking 
in service.

In a memorandum of September 1998, the RO requested that the 
veteran's file be reviewed by Dr. Lane, if available, or 
another similarly qualified doctor from the Oncology Clinic. 
The examiner to provide a medical opinion on any relationship 
between the veteran's service-connected bronchial asthma and 
his lung cancer.  A VA physician's opinion was provided in 
late November 1998.  In significant part it opined the 
following:

The C-file and all medical records for 
[the] veteran...was reviewed.  [The 
veteran] was diagnosed with Small Cell 
Lung Cancer with extensive disease and 
liver metastasis in January 1993.  He 
expired as a result of his lung cancer on 
December [redacted], 1993.  [The veteran] 
was service-connected for asthma.  It is 
documented in his records that he had 
asthma since infancy.  After reviewing 
the records, it is my opinion that it is 
at least as likely as not that [the 
veteran]'s service-connected asthma did 
not contribute to or hasten his death.  
His service-connected asthma did not 
complicate the treatment he received for 
his cancer such as to accelerate his 
death.  According to the medical text, 
The Care of the Medical Patient, with 
extensive-stage disease in small cell 
lung cancer, the median survival time 
with chemotherapy is nine months.  It is 
also my opinion that [the veteran]'s 
extensive-stage lung cancer with liver 
metastasis was so overwhelming that it 
would have resulted in his death 
regardless of the coexisting asthma.  

A supplemental statement of the case (SSOC) was issued to the 
appellant in January 1999.  It was noted that the appellant 
had not responded to the request for information and evidence 
concerning the claim that the veteran's death was due to in-
service use of tobacco products.  The appellant was advised 
that the RO found that the veteran's cause of death was not 
etiologically related to his service-connected asthma or his 
military service.  It was also determined that the claim that 
the veteran's lung cancer was the result of a service-
connected nicotine dependence was not supported by the 
medical evidence.




II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §  1110 (West 1991); 38 C.F.R. §§  3.303, 3.304 
(1998).  Where a veteran served ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignant tumor becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38U.S.C.A. §§ 1101,1112,1113 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).

A veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military service 
on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during such service.  However, this does not preclude the 
establishment of service connection for a disability or death 
from a disease or injury which is otherwise shown to have 
been incurred or aggravated in active military service or 
which became manifest to the requisite degree of disability 
during any applicable presumptive period.  38 U.S.C.A. § 1103 
(West Supp. 1999).  (For claims filed after June 9, 1998)

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although a lay person is 
competent to testify as to his or her experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


III.  Analysis.

Initially, the undersigned finds that all pertinent evidence 
regarding the current claim has been properly developed and, 
thus, the VA has met its obligations under 38 U.S.C.A. 
§ 5107(a) (West 1991).  The veteran died on December [redacted], 
1993.  His cause of death was small cell lung cancer that had 
metastasized to his liver.  This cause was determined by 
objective medical opinion in his private hospice records of 
December 1993 and the VA physician's opinion of November 
1998.  A review of the veteran's service medical records 
indicates that he did not receive treatment or diagnosis for 
lung cancer while in the military.  There is no objective or 
lay evidence that the veteran was treated or diagnosed with 
lung cancer within one year of his separation from the 
military.

The evidence of record attempting to establish an etiological 
link between the veteran's lung cancer and his service-
connected bronchial asthma consists entirely of lay 
assertions by the appellant and her daughter.  As noted 
above, these lay assertions are not competent to establish a 
medical nexus.  Only a competent medical professional can 
provide such an opinion.

The veteran's daughter asserted at the Board hearing in 
January 1997 that both a VA physician treating the veteran 
and her own physician had opined that the veteran's asthma 
had weakened his lungs and contributed to an earlier death.  
The Court held in Espiritu v. Brown, 2 Vet. App. 492 (1992), 
that such second hand lay assertions as to what a doctor was 
supposed to have said are not enough to establish a medical 
nexus.  By letter of June 1997, the appellant was requested 
by the RO to identity and/or submit such statements directly 
from the physicians, but failed to reply to this letter.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) (The VA has a duty 
to inform a claimant of the evidence needed to complete an 
application for benefits).  The only objective medical 
opinion of record discussing any link between the veteran's 
service-connected bronchial asthma and his lung cancer was 
the VA physician's opinion of November 1998.  This opinion 
specifically found no link between these two disorders.  The 
physician reported that the veteran's asthma did not 
contribute to or hasten death.  As such, the appellant's 
claim in this basis, is not well grounded.

The veteran's representative has also contended that the 
veteran had nicotine dependence as a result of his military 
service that in turn resulted in his death by lung cancer.  
Initially it is noted by the undersigned that on June 9, 
1998, the law at 38 U.S.C.A. § 1103(a) became effective that 
governs service connection for disease or injury that 
resulted from service-connected tobacco use.  See Pub.L. 105-
206, § 9014(a).  As noted in the factual background, the 
appellant first raised the issue of service connection for 
the cause of the veteran's death as the result of smoking at 
her Board hearing in January 1997, before the change in the 
law.  Thus, according to the Court's decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the VA must determine 
whether the old or new law is more favorable to the appellant 
and then apply the most favorable provisions to her case.  If 
the claim was filed on or before June 9, 1998, service 
connection may be established for disability or death if the 
evidence establishes that the injury or disease resulted from 
tobacco use during active military service.  (VAOPGCPREC 2-93 
(January 13, 1993).  For claims filed after June 9, 1998, 
38 U.S.C.A. § 1103 applies, and service connection may be 
granted only if a tobacco-related disability was manifest 
during service or to the requisite degree of disability 
within any applicable presumptive period.  As the appellant's 
claim was filed before June 9, 1998, the more favorable 
criteria then in effect, as also considered by the RO, will 
be applied.



It was alleged by the veteran's daughter at the Board hearing 
in January 1997 that her grandmother had informed her that 
her father had started smoking during his military service.  
A history taken in November 1944 confirms that the veteran 
smoked two packs of cigarettes a day just prior to his 
separation from active service; however, there is no 
contemporaneous evidence available to confirm when the 
veteran started smoking cigarettes.  The objective medical 
evidence reported assessments for smoking addiction in 
December 1984 and January 1985.  However, there is no 
competent medical evidence linking this addiction to service.  
The VA outpatient records indicate that the veteran was able 
to quit smoking in the mid-1980's and this was confirmed in 
the lay testimony taken at the hearing in January 1997.  The 
veteran's fatal lung cancer was diagnosed several years 
later, in January 1993, and there is no competent medical 
evidence of record which has linked it service.  Indeed, the 
appellant was given the opportunity to supplement the record 
with evidence linking the veteran's death to smoking in 
service, but no such evidence was submitted.  In the absence 
of competent evidence linking the veteran's use of tobacco 
products in service to nicotine dependence and the cause of 
his death, the claim on this basis is not plausible.  Without 
such a medical nexus, the claim that the veteran's lung 
cancer resulted from his tobacco use in service is not well 
grounded.

Based on the above analysis, the undersigned finds that there 
is no objective medical opinion of record that has 
established an causal link between the veteran's service-
connected bronchial asthma or tobacco use in service and his 
terminal lung cancer.  Without such a medical nexus, the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded under the applicable 
statutory and regulatory provisions and the Caluza or Savage 
decisions.  Therefore, her claim must be denied.


ORDER

Service connection for the cause of the veteran's death, to 
include whether it was result of the use of tobacco products 
during service is denied, since a well-grounded claim has not 
been presented.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

